 1                         UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA

 3 TEMSA ULASIM ARACLARI SANAYI VE                     Case No.: 2:18-cv-01738-APG-EJY
   TICARET A.S.,
 4                                                          Order for Status Report
        Plaintiff
 5
   v.
 6
   TC NEVADA, LLC, MICHAEL
 7 HAGGERTY JOHN P. HAGGERTY, and
   OLGA F. HAGGERTY,
 8
        Defendants
 9

10     I ORDER the parties to file a status report by July 30, 2021.

11     DATED this 9th day of July, 2021.

12
                                                    ANDREW P. GORDON
13                                                  UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23
